
	
		I
		112th CONGRESS
		1st Session
		H. R. 2165
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Mr. Ross of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the trade adjustment assistance programs under
		  the Trade Act of 1974.
	
	
		1.Repeal of trade adjustment
			 assistance programs under the Trade Act of 1974
			(a)Repeal
				(1)In
			 generalChapters 2, 3, 4, 5, and 6 of title II of the Trade Act
			 of 1974 (19 U.S.C. 2271 et seq.) are repealed.
				(2)Clerical
			 amendmentsThe table of
			 contents for the Trade Act of 1974 is amended by striking the items relating to
			 chapters 2, 3, 4, 5, and 6 of title II of such Act.
				(b)Conforming
			 amendments
				(1)Public law
			 111–5Parts I, II, III, IV,
			 and V of subtitle I of title I of the American Recovery and Reinvestment Tax
			 Act of 2009 (Public Law 111–5; 123 Stat. 367) are repealed.
				(2)Public law
			 111–344Subtitle A of title I of the Omnibus Trade Act of 2010
			 (Public Law 111–344; 124 Stat. 3611) is repealed.
				
